                        Case 3:19-cv-06784-LB Document 6 Filed 10/22/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        California

                         Samuel Love
                                                                               )
                                                                               )
                             Plaintiff
                                                                               )
                                v.                                             )                   Civil Action No. 3:19-cv-06784-LB
   Roxy Underground LLC, a California Limited Liability                        )
              Company; and  Does 1-10
                        XXXXXXXXX                                              )
                            Defendant
                                                                               )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roxy Underground LLC, a California Limited Liability Company
                                         c/o LEGALZOOM.COM INC
                                         101 North Brand Boulevard, 11th Floor
                                         Glendale CA 91203


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nott counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Amanda Seabock, Esq., SBN 289900
                                         8033 Linda Vista Road, Suite 200
                                         San Diego, CA 92111
                                         Phone:(858)375-7385;(888)422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               S DISTR
                                                                          ST
                                                                            ATE       IC
                                                                                        T                     CLERK OF COURT
                                                                      D
                                                                                                              Susan Y. Soong
                                                                                               CO
                                                                 E
                                                               IT




                                                                                                 UR
                                                             UN




                                                                                                   T
                                                             N O RT




                                                                                                       NI A




          October 22, 2019                                                                                                         Felicia Brown
Date:
                                                                                                   OR
                                                               HE




                                                                                               IF




                                                                      N                            L
                                                                      R




                                                                          DI                   A
                                                                               S T RI T O   FC
                                                                                     C                               Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-06784-LB Document 6 Filed 10/22/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
